DETAILED ACTION
Claims 1-24 are pending as submitted on 06/23/20,
claims 9-14, 19 & 21-22 being withdrawn.

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-8, 15-18, 20 & 23-24 in the reply filed on February 8, 2022 is acknowledged.  The traversal is on the ground(s) that the various distinct embodiments are related by their generic claim.  This is not found persuasive because claims which are further limiting to a specific embodiment recite mutually exclusive variants of one another, wherein each would require a unique search strategy (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and prior art applicable to one invention may not be applicable to another.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
As notated, multiple information disclosure statements filed 06/23/20 & 11/09/21 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 15-18, 20 & 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The phrase “in particular” in claims 1 & 23 renders the claims indefinite, as it is unclear whether the clause that follows further limits the scope of the claims.  With regard to claims 6-8 (also claim 20), the intended scopes of these claims following the ambiguous phrase “in the context of manufacturing said trim element” are unclear; these claims should be rewritten to more clearly set forth the intended further limitations.  With regard to claim 6, it is also unclear whether “each lamination” is intended to refer to a “lamination” ply or a “lamination” step, and the intended scope of “a maximum temperature” in this context is also unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 15, 20 & 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draexelmaier, DE 10 2008 009766 (machine translation attached).
The prior art teaches a known method for manufacturing laminated trim in which a first layer (22) & first lamination (26) are bonded/pre-cured under a first temperature & pressure, and thereafter, a second layer (20) & second lamination (28) are bonded to the first layers under a second, greater temperature & second, greater pressure which also acts to cure the first layers, and a rear plastic reinforcement layer (24) is then formed thereon (throughout, e.g. [0038, 0046, 0054-0055 & FIGS. 1-3]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Draexelmaier, DE 10 2008 009766 (machine translation attached).
The teachings of Draexelmaier have been detailed above, and the first/second laminations may be carried out with exemplary pressing times of “up to 6 minutes” and “5 minutes” respectively, wherein “up to 6 minutes” is inclusive of less than 5, and thus could be considered to meet the ‘first/second pressing times’ claim limitations – in any event, it would at least have been obvious for one of ordinary skill in the art to arrive at the claimed press time differentials via routine experimentation with the one remaining variable of temperature/pressure/time when carrying out these laminating steps.


Examiner also notes US 2016/0046105, US 2011/0220271 & US 2008/0149262
as relevant to the pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745